Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.  
In response to applicant's argument that Jupe et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jupe et al. is in the field of the applicant’s endeavor (i.e. tobacco products).  In addition, or alternatively Jupe et al. is pertinent to the particular problem with which the applicant is concerned, i.e. flavor beads.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1, 2, 5, and 7-9 rejected under 35 U.S.C. 103(a) as being unpatentable over Neidle et al. (US 2007/0207239) in view of Jupe et al. (US 2006/0272662). 
Regarding claims 1, 7, and 9 Neidle et al. disclose a oral pouch that does not contain tobacco and contains only flavor beads as shown in figure 4, and as described below:
Another embodiment of the carrier 34 (see FIG. 4) comprises a plurality of beads. Each bead 34 may be generally spherical or irregularly shaped. Moreover, each bead 34 may be fabricated (i) from the flavorant material, (ii) from a matrix incorporating the flavorant, (iii) with the flavorant as a surface coating, or (iv) a combination of two or more of those features. To increase the time duration of flavor release, one or more of the beads 34 may be encapsulated is a soluble coating which impedes flavor release from some of the beads 34 while other beads are active in flavor release. Thus, encapsulation of all or some of the beads 34 promotes flavor release over a substantially extended time period (paragraph 0027). 

It should also be noted that this disclosure contemplates use of the pouch to provide functional benefits in the health and beauty, medicinal, and cosmetic fields. For example, the pouch might be used for oral delivery of medication. In such an application, the medication may be in addition to a flavorant or may comprise the flavorant. Furthermore, this disclosure contemplates that the pouch 20 may include two or more flavorants so that compound flavors may be generated (0029).

For beads (see FIG. 4) the beads 34 may be fabricated entirely from the flavorant, or may be fabricated as a mixture of a carrier and the flavorant. To enhance the duration of flavor release, some or all of the beads 34 or particles 32 may be encapsulated. The encapsulation compound is preferably soluble in saliva so that as the encapsulation coating dissolves, additional flavorant is released (0030).

Where the flavorant is in bead form, the flavorant may comprise a liquid contained in one or more rupturable beads. In use, mastication of the pouch 20 will release flavorant on demand. Alternatively, continued exposure to saliva may dissolve the beads thereby exposing the flavorant. Furthermore, encapsulated beads provide randomly delayed release of flavorant from corresponding beads so that flavor release occurs over a relatively extended duration of time (0036). 

Neidle et al. do not expressly disclose what materials comprise the flavor beads.   However, Jupe et al. disclose flavor beads comprising microcrystalline cellulose or along with diluent agents such as starch (i.e. a polymer with higher solubility in saliva).  
Jupe et al. disclose using a different form of microcrystalline cellulose along with dispersants such as sodium alginate or hydroxypropyl methyl cellulose (0123-0132).  The mixture is between 99:1 to 70:30 microcrystalline cellulose:hydrocolloid (i.e. hydroxypropyl methyl cellulose) and spheres are formed of about 0.1 to 2.5 mm in diameter and dried to 0.5% to 5% moisture.  
It would have been obvious to one of ordinary skill in the art at the time of invention to one of ordinary skill in the art at the time of invention to use the flavor beads of Jupe et al. in the invention of Neidle et al. because Neidle et al. teaches the use of flavor beads and Jupe et al. expressly disclose flavor beads in analogous art (tobacco).  Using the flavor beads of Jupe et al. in the invention of Neidle et al. would have been within the level of skill in the art and would have produced predictable results (flavor release).  
Regarding claim 5, Jupe et al. also disclose that flavor granules may be coated with a film for preventing loss of flavor during storage (0116) and disclose an embodiment where sodium alginate is used as a coating on the MCC beads (0117-0121). 
Regarding claims 2 and 3, Jupe et al. disclose that flavors can be added in various amounts including minute amounts (0105) and describe one embodiment with between 99:1 to 70:30 microcrystalline cellulose:hydrocolloid (i.e. hydroxypropyl methyl cellulose).  The bead as described would have made the range of between 60 and 80% 
Regarding claim 8, Jupe et al. disclose using diluents such as calcium carbonate and starch to modify the density of the bead (i.e. specific gravity; 0112).  It would have been obvious to one of ordinary skill in the art at the time of invention to optimize the density of the bead as disclosed by Jupe et al. to obtain the desired specific gravity based upon the desired application.  

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neidle et al. (US 2007/0207239) and of Jupe et al. (US 2006/0272662) as applied to claim 1, 2, and 5 above and further in view of Coyne et al. (US 2007/0042184).
Jupe et al. disclose that flavor granules may be coated with a film for preventing loss of flavor during storage (0116) and disclose an embodiment where sodium alginate is used as a coating on the MCC beads (0117-0121), but does not disclose coating the granules with wax, corn zein, or ethyl cellulose.  However, it is known in the art to use corn zein and waxes to coat flavor particles so that flavors are retained.  For example, Coyne et al. disclose a flavor microcapsule where the hydrocolloid is encapsulated with materials such as zein or waxes (claim 5).  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use corn zein or wax in place of, or in addition too, the alginate coating of Jupe et al. to protect the flavor.  
Coyne et al. also indicate that an advantage of their microcapsules is that the release rates can be controlled and that samples released 20-40% of the contents within 15 minutes (in comparison to spray drying, with 80% release by 15 minutes; see 0204).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that flavor would be released immediately and that significant amounts of flavorant would be released between 15 minutes to 80 minutes during use.  
It would have been obvious to one of ordinary skill in the art at the time of invention to use the microcapsules of Coyne et al. in the invention of Neidle et al. because Neidle et al. express the need for beads, which may be encapsulated with another material, that release flavor over an extended duration of time and Coyne et al. expressly disclose the improved extended release (as discussed above) and that, ”…the release of the active ingredient(s) from the microcapsules can be controlled.”  Using the flavor beads of Coyne et al. in the pouch of Neidle et al. would have been within the abilities of one of ordinary skill and the results would have been predictable (immediate and extended flavor release).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Michael J Felton/Primary Examiner, Art Unit 1747